DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 12, 15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shihaku et al. (US 2017/0276936 A1).
Regarding claims 1, 18, and 19 Shihaku teaches a head up display device (figure 12) configured to mounted on a movable object (paragraph 0032), the head up display device configured to project a display light of an image on a projection member (8, figure 12; paragraph 0032) and to cause the projection member to reflect the display light to display a virtual image of the image to be recognizable by an occupant (paragraph 0032), the head up display device comprising:
A light emitting device array (47, figure 4) including a plurality of light emitting devices configured to emit illumination light and arrayed in a plurality of device array directions (paragraph 0042);

An optical member (43, figure 4) including a diverging unit (paragraph 0041), which is located in an optical path between the light emitting device array and the image formation unit, and configured to exert a diverging action in at least one specific direction among the plurality of device array directions on the illumination light from the respective light emitting devices (see 43, figures 12 and 13); wherein
The diverging unit includes one or more refractive surfaces configured to refract the illumination light while exerting the diverging action (paragraph 0046-0048).
Regarding claim 2, Shihaku teaches the one or more refractive surfaces have one main axis in a cross section including the specific direction (figure 9).
Regarding claim 3, Shihaku teaches a head up display device (figure 12) configured to be mounted on a movable object (paragraph 0032), the head up display device configured to project image light of an image on a projection member (8, figure 12, paragraph 0032) and to cause the projection member to reflect the display light to display a virtual image of the image to be visually recognizable by an occupant (paragraph 0032), the head up display device comprising:
A light emitting device array (47, figure 4) including a plurality of light emitting devices configured to emit illumination light and array in a device array direction;
An image formation unit (10, figure 4) configured to form the image according to illumination caused by the illumination light and to emit the image as the display light;
An optical member (43, figure 4) including a diverging unit (paragraph 0041), which is located in an optical path between the light emitting device array and the image formation unit, and configured to exert a diverging action in the device array direction on the illumination light from the respective light emitting devices (see 43, figures 12 and 13); wherein

The one or more refractive surfaces have one main axis in a cross section including the device array direction (figure 9).
Regarding claim 4, Shihaku teaches the refractive surface is a single surface curved in a concave shape in the device array direction and configured to refract the illumination light collectively (see figures 12 and 13 wherein 43 is curved in both directions on both surfaces).
Regarding claim 8, Shihaku teaches a light guide member (45, figures 12 and 13) having a condensing convex surface (paragraph 0044 and 0045) which is opposed to the refractive surface and curved in a convex shape in the device array direction (curved in both directions) and configured to exert a condensing action on the illumination light; and
At least part of the condensing convex surface is located in a space defined by a concave curvature of the refractive surface (see figures 12 and 13 wherein the convex surfaces of 45 face the concave surface of 43).
Regarding claim 12, Shihaku teaches a condensing unit (45, figures 12 and 13) located in an optical path between the light emitting device array and the optical member and configured to exert a condensing action on the illumination light from the respective light emitting devices;
Wherein the diverging unit is configured to exert the diverging action on the illumination light, which is subjected to the condensing action by the condensing unit, immediately before illumination onto the image formation unit (see 43 which is immediately before 10, figure 13).
Regarding claim 15, Shihaku teaches an individual light emission control unit configured to control the respective light emitting devices at individual light emission intensities (paragraph 0042).

Allowable Subject Matter
Claims 5-7, 9-11, 13-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, prior art (Shihaku) does not teach a single refractive surface is formed in a cylindrical surface shape curved in a concave shape in the device array direction.
Regarding claim 6, prior art does not teach a second light guide member located in the optical path between the optical member and the image formation unit configured to guide the illumination light from the optical member toward the image formation unit.
Regarding claim 9, prior art does not teach the refractive surface includes a plurality of refractive surfaces and the diverging unit is configured to exert the diverging action by causing the plurality of refractive surface aligned along the device array direction to cooperate with each other.
Regarding claim 11, prior art does not teach that the condensing convex surfaces are formed as a surface of the optical member on one side and the diverging unit is formed as a surface of the optical member on an opposite side.
Regarding claims 13 and 14, prior art does not teach the optical member has the plurality of refractive surfaces in a concave Fresnel lens shape.
Regarding claim 16, prior art does not teach a display divided region is defined by dividing the display surface by the number of light emitting devices arrayed in the device array direction and the individual light emission control unit is configured to turn off the light emitting devices corresponding to the display device divided region in which the image by the image generation unit is not displayed among the respective light emitting devices.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        7/16/2021